Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION

	Specification
1.	This action is responsive to communications filed October 01, 2020.  This application is a continuation of application 16/259,862 filed 01/28/2019, now U.S. Patent #10,956,086.
2. 	The Information Disclosure Statement filed February 08, 2021 have been reviewed and considered by the Examiner.


	Double Patenting
3. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4. 	Claims 1-27 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10,956,086.  Although the 
conflicting claims are not identical, they are directed to the same invention of method and system for managing a memory circuit wherein a memory controller circuit is coupleable to a first memory circuit, such as DRAM, and includes a first memory control circuit to read from or write to the first memory circuit; a second memory circuit, such as SRAM; a second memory control circuit adapted to read from the second memory circuit in response to a read request when the requested data is stored in the second memory circuit, and otherwise to transfer the read request to the first memory control circuit; predetermined atomic operations circuitry; and programmable atomic operations circuitry adapted to perform at least one programmable atomic operation. The second memory control circuit also transfers a received programmable atomic operation request to the programmable atomic operations circuitry and sets a hazard bit for a cache line of the second memory circuit.  The conflict claims are not patentably distinct from each other because claims 1-49 in US Patent No. 10,956,086 fully encompasses claims 1-27 in the instant application and thus claims 1-27 of the instant application is an obvious anticipation of claims 1-49 in US Patent No. 10,956,086 based on the anticipation doctrine of In re Goodman, see table below:
Current Application
Patent 10,956,086
1. A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; a second memory circuit; predetermined atomic operations circuitry adapted to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations in response to an atomic operation request designating the at least one predetermined atomic operation; programmable atomic operations circuitry adapted to perform at least one programmable atomic operation of a plurality of programmable atomic operations in response to an atomic operation request designating the at least one programmable atomic operation; and a second memory control circuit coupled to the second memory circuit, the second memory control circuit adapted, in response to the atomic operation request designating the at least one predetermined atomic operation and a memory address, to read or load the requested data from the second memory circuit when the requested data is stored in the second memory circuit, to transfer read data and the atomic operation request designating the at least one predetermined atomic operation to the predetermined atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, and following receipt of data resulting from the at least one predetermined atomic operation, to write the resulting data from the at least one predetermined atomic operation in the second memory circuit and reset or clear the set hazard bit.
1. A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit configured to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; a second memory circuit; predetermined atomic operations circuitry configured to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations in response to an atomic operation request designating the at least one predetermined atomic operation; programmable atomic operations circuitry configured to perform at least one programmable atomic operation of a plurality of programmable atomic operations in response to an atomic operation request designating the at least one programmable atomic operation; and a second memory control circuit coupled to the second memory circuit, the second memory control circuit configured to read or load the requested data from the second memory circuit directly in response to a read request and directly in response to the atomic operation request when the requested data is stored in the second memory circuit, and to transfer the read request and the atomic operation request to the first memory control circuit when the requested data is not stored in the second memory circuit, the second memory control circuit further configured, in response to an atomic operation request designating the at least one predetermined atomic operation and a memory address, to transfer read data and the atomic operation request designating the at least one predetermined atomic operation to the predetermined atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, to write resulting data from the predetermined atomic operation in the second memory circuit directly in response to the atomic operation request designating the at least one predetermined atomic operation and, following writing of the resulting data, to reset or clear the set hazard bit.
2. The memory controller circuit of claim 1, wherein the plurality of predetermined atomic operations comprises at least two predetermined atomic operations selected from the group consisting of: Fetch-and-AND, Fetch-and-OR, Fetch-and-XOR, Fetch-and-Add, Fetch-and-Subtract, Fetch-and-Increment, Fetch-and-Decrement, Fetch-and-Minimum, Fetch-and-Maximum, Fetch-and-Swap, Compare-and-Swap, and combinations thereof.
2. The memory controller circuit of claim 1, wherein the plurality of predetermined atomic operations comprises at least two predetermined atomic operations selected from the group consisting of: Fetch-and-AND, Fetch-and-OR, Fetch-and-XOR, Fetch-and-Add, Fetch-and-Subtract, Fetch-and-Increment, Fetch-and-Decrement, Fetch-and-Minimum, Fetch-and-Maximum, Fetch-and-Swap, Compare-and-Swap, and combinations thereof.
3. The memory controller circuit of claim 1, wherein the programmable atomic operations circuitry comprises: an instruction cache storing a plurality of processor instructions corresponding to the at least one programmable atomic operation; an execution queue storing a thread identifier corresponding to the programmable atomic operation; a core control circuit coupled to the instruction cache and to the execution queue, the core control circuit adapted, in response to the thread identifier corresponding to the programmable atomic operation, to select a starting or next instruction or instruction address in the instruction cache for execution of the programmable atomic operation; and a processor core adapted to execute at least one instruction for the programmable atomic operation and to generate resulting data.
3. The memory controller circuit of claim 1, wherein the programmable atomic operations circuitry comprises: an instruction cache storing a plurality of processor instructions corresponding to the at least one programmable atomic operation; an execution queue storing a thread identifier corresponding to the programmable atomic operation; a core control circuit coupled to the instruction cache and to the execution queue, the core control circuit configured, in response to the thread identifier corresponding to the programmable atomic operation, to select a starting or next instruction or instruction address in the instruction cache for execution of the programmable atomic operation; and a processor core configured to execute at least one instruction for the programmable atomic operation and to generate resulting data.

4. The memory controller circuit of claim 3, wherein the programmable atomic operations circuitry further comprises: a memory controller interface circuit coupled to the processor core to receive the resulting data and to transfer the resulting data to the second memory control circuit to write the resulting data to the second memory circuit.
4. The memory controller circuit of claim 3, wherein the programmable atomic operations circuitry further comprises: a memory controller interface circuit coupled to the processor core, the memory controller interface circuit configured to receive the resulting data and to transfer the resulting data to the second memory control circuit to write the resulting data to the second memory circuit.
5. The memory controller circuit of claim 4, further comprising: a network communication interface coupleable to a communication network and coupled to the memory controller interface circuit, the network communication interface adapted to prepare and transmit a response data packet having the resulting data on the communication network.
5. The memory controller circuit of claim 4, further comprising: a network communication interface coupleable to a communication network and coupled to the memory controller interface circuit, the network communication interface configured to prepare and transmit a response data packet having the resulting data on the communication network.
6. The memory controller circuit of claim 3, wherein the programmable atomic operations circuitry further comprises: a network command queue coupled to the processor core, the network command queue storing the resulting data; and a network communication interface coupled to the network command queue and coupleable to a communication network, the network communication interface adapted to prepare and transmit a response data packet having the resulting data on the communication network.
7. The memory controller circuit of claim 3, wherein the programmable atomic operations circuitry further comprises: a network command queue coupled to the processor core, the network command queue storing the resulting data; and a network communication interface coupled to the network command queue and coupleable to a communication network, the network communication interface configured to prepare and transmit a response data packet having the resulting data on the communication network.
7. The memory controller circuit of claim 3, wherein the processor core is further adapted to execute a store and clear lock instruction to generate an atomic write request to the second memory control circuit, the atomic write request having the resulting data and a designation to reset or clear a memory hazard bit following writing of the resulting data to the second memory circuit.
9. The memory controller circuit of claim 3, wherein the processor core is further configured to execute a store and clear lock instruction to generate an atomic write request to the second memory control circuit, the atomic write request having the resulting data and a designation to reset or clear a memory hazard bit following writing of the resulting data to the second memory circuit.
8. The memory controller circuit of claim 3, wherein the processor core is further adapted to execute an atomic return instruction to reset or clear a memory hazard bit following writing of the resulting data to the second memory circuit.
10. The memory controller circuit of claim 3, wherein the processor core is further configured to execute an atomic return instruction to reset or clear a memory hazard bit following writing of the resulting data to the second memory circuit.
9. The memory controller circuit of claim 1, wherein the programmable atomic operations circuitry further comprises: at least one register storing thread state information; and wherein the programmable atomic operations circuitry is further adapted, in response to receiving the atomic operation request designating the at least one programmable atomic operation, to initialize the at least one register with a memory address, any data corresponding to the memory address, and at least one thread state register value.
14. The memory controller circuit of claim 13, wherein the programmable atomic operations circuitry further comprises: at least one register storing thread state information.
15. The memory controller circuit of claim 14, wherein the programmable atomic operations circuitry is further configured, in response to receiving the atomic operation request designating the at least one programmable atomic operation, to initialize the at least one register with the physical memory address, any data corresponding to the memory address, and the at least one thread state register value.
10. The memory controller circuit of claim 1, wherein the programmable atomic operations circuitry is adapted to perform user-defined atomic operations, multi-cycle operations, floating point operations, and multi-instruction operations.
17. The memory controller circuit of claim 1, wherein the programmable atomic operations circuitry is configured to perform user-defined atomic operations, multi-cycle operations, floating point operations, and multi-instruction operations.
11. The memory controller circuit of claim 1, wherein the second memory control circuit is further adapted to transfer read data and the atomic operation request designating the at least one programmable atomic operation to the programmable atomic operations circuitry.
19. The memory controller circuit of claim 1, wherein the second memory control circuit is further configured to transfer read data and the atomic operation request designating the at least one programmable atomic operation to the programmable atomic operations circuitry.
12. The memory controller circuit of claim 1, wherein the second memory control circuit is further adapted to write or store data to the second memory circuit directly in response to a write request and in response to the atomic operation request designating the at least one programmable atomic operation.
20. The memory controller 

circuit of claim 1, wherein 


the second memory control 

circuit is further configured 

to write or store data to the 

second memory circuit directly 

in response to a write request 

and directly in response to 

the atomic operation request 

designating the at least one 

programmable atomic operation.
13. The memory controller circuit of claim 1, wherein the second memory control circuit is further adapted, in response to a write request designating a memory address in the second memory circuit, to set a hazard bit stored in a memory hazard register corresponding to the memory address and, following writing or storing data to the second memory circuit at the memory address, to reset or clear the set hazard bit.
21. The memory controller circuit of claim 1, wherein the second memory control circuit is further configured, in response to a write request designating a memory address in the second memory circuit, to set a hazard bit stored in a memory hazard register corresponding to the memory address and, following writing or storing data to the second memory circuit at the memory address, to reset or clear the set hazard bit.
14. The memory controller circuit of claim 1, wherein the second memory control circuit is further adapted, in response to a write request having write data and designating a memory address in the second memory circuit, to set a hazard bit stored in a memory hazard register corresponding to the memory address, to transfer current data stored at the memory address to the first memory control circuit to write the current data to the first memory circuit, to overwrite the current data in the second memory circuit with the write data and, following writing or storing the write data to the second memory circuit at the memory address, to reset or clear the set hazard bit.
23. The memory controller circuit of claim 1, wherein the second memory control circuit is further configured, in response to a write request having write data and designating a memory address in the second memory circuit, to set a hazard bit stored in a memory hazard register corresponding to the memory address, to transfer current data stored at the memory address to the first memory control circuit to write the current data to the first memory circuit, to overwrite the current data in the second memory circuit with the write data and, following writing or storing the write data to the second memory circuit at the memory address, to reset or clear the set hazard bit.
15. The memory controller circuit of claim 1, wherein the second memory control circuit is further adapted, in response to an atomic operation request designating the at least one programmable atomic operation and a memory address, to transfer the atomic operation request to the programmable atomic operations circuitry and to set a hazard bit stored in a memory hazard register corresponding to the memory address.
24. The memory controller circuit of claim 1, wherein the second memory control circuit is further configured, in response to an atomic operation request designating the at least one programmable atomic operation and a memory address, to transfer the atomic operation request to the programmable atomic operations circuitry and to set a hazard bit stored in a memory hazard register corresponding to the memory address.
16. The memory controller circuit of claim 1, wherein the first memory control circuit comprises: a plurality of memory bank request queues storing a plurality of read or write requests to the first memory circuit; a scheduler circuit coupled to the plurality of memory bank request queues, the scheduler circuit adapted to select a read or write request of the plurality of read or write requests from the plurality of memory bank request queues and to schedule the read or write request for access to the first memory circuit; and a first memory access control circuit coupled to the scheduler circuit, the first memory access control circuit adapted to read or load data from the first memory circuit and to write or store data to the first memory circuit.
25. The memory controller circuit of claim 1, wherein the first memory control circuit comprises: a plurality of memory bank request queues storing a plurality of read or write requests to the first memory circuit; a scheduler circuit coupled to the plurality of memory bank request queues, the scheduler circuit configured to select a read or write request of the plurality of read or write requests from the plurality of memory bank request queues and to schedule the read or write request for access to the first memory circuit; and a first memory access control circuit coupled to the scheduler circuit, the first memory access control circuit configured to read or load data from the first memory circuit and to write or store data to the first memory circuit.
17. The memory controller circuit of claim 16, wherein the first memory control circuit further comprises: a plurality of memory request queues storing a plurality of memory requests; a request selection multiplexer to select a memory request from the plurality of memory request queues; a plurality of memory data queues storing data corresponding to the plurality of memory requests; and a data selection multiplexer to select data from the plurality of memory data queues, the selected data corresponding to the selected memory request.
26. The memory controller circuit of claim 25, wherein the first memory control circuit further comprises: a plurality of memory request queues storing a plurality of memory requests; a request selection multiplexer configured to select a memory request from the plurality of memory request queues; a plurality of memory data queues storing data corresponding to the plurality of memory requests; and a data selection multiplexer configured to select data from the plurality of memory data queues, the selected data corresponding to the selected memory request.
18. The memory controller circuit of claim 1, wherein the second memory control circuit comprises: a network request queue storing a read request or a write request; an atomic operation request queue storing an atomic operation request; an inbound request multiplexer couple to the network request queue and to the atomic operation request queue to select a request from the network request queue or the atomic operation request queue; a memory hazard control circuit having one or more memory hazard registers; and a second memory access control circuit coupled to the memory hazard control circuit and to the inbound request multiplexer, the second memory access control circuit adapted to read or load data from the second memory circuit or to write or store data to the second memory circuit in response to the selected request, and to signal the memory hazard control circuit to set or clear a hazard bit stored in the one or more memory hazard registers.
27. The memory controller circuit of claim 1, wherein the second memory control circuit comprises: a network request queue storing a read request or a write request; an atomic operation request queue storing an atomic operation request; an inbound request multiplexer couple to the network request queue and to the atomic operation request queue, the inbound request multiplexer configured to select a request from the network request queue or the atomic operation request queue; a memory hazard control circuit having one or more memory hazard registers; and a second memory access control circuit coupled to the memory hazard control circuit and to the inbound request multiplexer, the second memory access control circuit configured to read or load data from the second memory circuit or to write or store data to the second memory circuit in response to the selected request, and to signal the memory hazard control circuit to set or clear a hazard bit stored in the one or more memory hazard registers.
19. The memory controller circuit of claim 18, wherein the second memory control circuit further comprises: a delay circuit coupled to the second memory access control circuit; and an inbound control multiplexer to select an inbound network request which requires accessing the first memory circuit or to select a cache eviction request from the second memory circuit when a cache line of the second memory circuit contains data which is to be written to the first memory circuit prior to being overwritten by data from a read request or a write request.
28. The memory controller circuit of claim 27, wherein the second memory control circuit further comprises: a delay circuit coupled to the second memory access control circuit; and an inbound control multiplexer configured to select an inbound network request which requires accessing the first memory circuit or to select a cache eviction request from the second memory circuit when a cache line of the second memory circuit contains data which is to be written to the first memory circuit prior to being overwritten by data from a read request or a write request.
20. The memory controller circuit of claim 1, wherein the programmable atomic operations circuitry comprises: a processor circuit coupled to the first memory control circuit through an unswitched, direct communication bus.
30. The memory controller circuit of claim 1, wherein the programmable atomic operations circuitry comprises: a processor circuit coupled to the first memory control circuit through an unswitched, direct communication bus.
21. The memory controller circuit of claim 1, wherein the first memory control circuit, the second memory circuit, the second memory control circuit, the predetermined atomic operations circuitry, and the programmable atomic operations circuitry are embodied as a single integrated circuit or as a single system-on-a-chip (SOC), or wherein the first memory control circuit, the second memory circuit, the second memory control circuit, and the predetermined atomic operations circuitry are embodied as a first integrated circuit, and the programmable atomic operations circuitry is embodied as a second integrated circuit coupled through an unswitched, direct communication bus to the first integrated circuit.
31. The memory controller circuit of claim 1, wherein the first memory control circuit, the second memory circuit, the second memory control circuit, the predetermined atomic operations circuitry, and the programmable atomic operations circuitry are embodied as a single integrated circuit or as a single system-on-a-chip (SOC).
32. The memory controller circuit of claim 1, wherein the first memory control circuit, the second memory circuit, the second memory control circuit, and the predetermined atomic operations circuitry are embodied as a first integrated circuit, and the programmable atomic operations circuitry is embodied as a second integrated circuit coupled through an unswitched, direct communication bus to the first integrated circuit.
22. A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; a second memory circuit; predetermined atomic operations circuitry adapted to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations in response to an atomic operation request designating the at least one predetermined atomic operation, the at least one predetermined atomic operation selected from the group consisting of: Fetch-and-AND, Fetch-and-OR, Fetch-and-XOR, Fetch-and-Add, Fetch-and-Subtract, Fetch-and-Increment, Fetch-and-Decrement, Fetch-and-Minimum, Fetch-and-Maximum, Fetch-and-Swap, Compare-and-Swap, and combinations thereof; programmable atomic operations circuitry adapted to perform at least one programmable atomic operation of a plurality of programmable atomic operations in response to an atomic operation request designating the at least one programmable atomic operation, the at least one programmable atomic operation selected from the group consisting of: user-defined atomic operations, multi-cycle operations, floating point operations, multi-instruction operations, arithmetic operations, logic operations, control flow decisions, and combinations thereof; and a second memory control circuit coupled to the second memory circuit, the second memory control circuit adapted, in response to the atomic operation request designating the at least one predetermined atomic operation and a memory address, to read or load the requested data from the second memory circuit when the requested data is stored in the second memory circuit, to transfer the atomic operation request designating the at least one predetermined atomic operation to the first memory control circuit when the requested data is not stored in the second memory circuit, to transfer read data and the atomic operation request designating the at least one predetermined atomic operation to the predetermined atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, and following receipt of data resulting from the at least one predetermined atomic operation, to write the resulting data from the at least one predetermined atomic operation in the second memory circuit and reset or clear the set hazard bit.
1. A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit configured to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; a second memory circuit; predetermined atomic operations circuitry configured to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations in response to an atomic operation request designating the at least one predetermined atomic operation; programmable atomic operations circuitry configured to perform at least one programmable atomic operation of a plurality of programmable atomic operations in response to an atomic operation request designating the at least one programmable atomic operation; and a second memory control circuit coupled to the second memory circuit, the second memory control circuit configured to read or load the requested data from the second memory circuit directly in response to a read request and directly in response to the atomic operation request when the requested data is stored in the second memory circuit, and to transfer the read request and the atomic operation request to the first memory control circuit when the requested data is not stored in the second memory circuit, the second memory control circuit further configured, in response to an atomic operation request designating the at least one predetermined atomic operation and a memory address, to transfer read data and the atomic operation request designating the at least one predetermined atomic operation to the predetermined atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, to write resulting data from the predetermined atomic operation in the second memory circuit directly in response to the atomic operation request designating the at least one predetermined atomic operation and, following writing of the resulting data, to reset or clear the set hazard bit.
23. The memory controller circuit of claim 22, wherein the programmable atomic operations circuitry comprises: an instruction cache storing a plurality of processor instructions corresponding to the at least one programmable atomic operation; an execution queue storing a thread identifier corresponding to the programmable atomic operation; a core control circuit coupled to the instruction cache and to the execution queue, the core control circuit adapted, in response to the thread identifier corresponding to the programmable atomic operation, to select a starting or next instruction or instruction address in the instruction cache for execution of the programmable atomic operation; and a processor core adapted to execute at least one instruction for the programmable atomic operation and to generate resulting data.
3. The memory controller circuit of claim 1, wherein the programmable atomic operations circuitry comprises: an instruction cache storing a plurality of processor instructions corresponding to the at least one programmable atomic operation; an execution queue storing a thread identifier corresponding to the programmable atomic operation; a core control circuit coupled to the instruction cache and to the execution queue, the core control circuit configured, in response to the thread identifier corresponding to the programmable atomic operation, to select a starting or next instruction or instruction address in the instruction cache for execution of the programmable atomic operation; and a processor core configured to execute at least one instruction for the programmable atomic operation and to generate resulting data.
24. The memory controller circuit of claim 22, wherein the first memory control circuit further comprises: a plurality of memory request queues storing a plurality of memory requests; a request selection multiplexer to select a memory request from the plurality of memory request queues; a plurality of memory data queues storing data corresponding to the plurality of memory requests; and a data selection multiplexer to select data from the plurality of memory data queues, the selected data corresponding to the selected memory request.
26. The memory controller circuit of claim 25, wherein the first memory control circuit further comprises: a plurality of memory request queues storing a plurality of memory requests; a request selection multiplexer configured to select a memory request from the plurality of memory request queues; a plurality of memory data queues storing data corresponding to the plurality of memory requests; and a data selection multiplexer configured to select data from the plurality of memory data queues, the selected data corresponding to the selected memory request.
25. The memory controller circuit of claim 22, wherein the second memory control circuit comprises: a network request queue storing a read request or a write request; an atomic operation request queue storing an atomic operation request; an inbound request multiplexer couple to the network request queue and to the atomic operation request queue to select a request from the network request queue or the atomic operation request queue; a memory hazard control circuit having one or more memory hazard registers; and a second memory access control circuit coupled to the memory hazard control circuit and to the inbound request multiplexer, the second memory access control circuit adapted to read or load data from the second memory circuit or to write or store data to the second memory circuit in response to the selected request, and to signal the memory hazard control circuit to set or clear a hazard bit stored in the one or more memory hazard registers.
27. The memory controller circuit of claim 1, wherein the second memory control circuit comprises: a network request queue storing a read request or a write request; an atomic operation request queue storing an atomic operation request; an inbound request multiplexer couple to the network request queue and to the atomic operation request queue, the inbound request multiplexer configured to select a request from the network request queue or the atomic operation request queue; a memory hazard control circuit having one or more memory hazard registers; and a second memory access control circuit coupled to the memory hazard control circuit and to the inbound request multiplexer, the second memory access control circuit configured to read or load data from the second memory circuit or to write or store data to the second memory circuit in response to the selected request, and to signal the memory hazard control circuit to set or clear a hazard bit stored in the one or more memory hazard registers.
26. The memory controller circuit of claim 25, wherein the second memory control circuit further comprises: a delay circuit coupled to the second memory access control circuit; and an inbound control multiplexer to select an inbound network request which requires accessing the first memory circuit or to select a cache eviction request from the second memory circuit when a cache line of the second memory circuit contains data which is to be written to the first memory circuit prior to being overwritten by data from a read request or a write request.
28. The memory controller circuit of claim 27, wherein the second memory control circuit further comprises: a delay circuit coupled to the second memory access control circuit; and an inbound control multiplexer configured to select an inbound network request which requires accessing the first memory circuit or to select a cache eviction request from the second memory circuit when a cache line of the second memory circuit contains data which is to be written to the first memory circuit prior to being overwritten by data from a read request or a write request.
27. A memory controller coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit adapted to read or load data from the first memory circuit and to write or store data to the first memory circuit; a second memory circuit; predetermined atomic operations circuitry adapted to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations; programmable atomic operations circuitry adapted to perform at least one programmable atomic operation of a plurality of programmable atomic operations, and in response to receiving an atomic operation request designating the at least one programmable atomic operation, to initialize at least one register with a physical memory address, any data corresponding to the memory address, and at least one thread state register value; and a second memory control circuit coupled to the second memory circuit, the second memory control circuit comprising: at least one input request queue storing a read or write request; a memory hazard control circuit having a memory hazard register; and a second memory access control circuit adapted to read or load data from the second memory circuit and to write or store data to the second memory circuit, the second memory access control circuit further adapted, in response to an atomic operation request designating the at least one predetermined atomic operation and a memory address, to transfer the atomic operation request to the predetermined atomic operations circuitry and to set a hazard bit stored in the memory hazard register corresponding to the memory address.
1. A memory controller circuit coupleable to a first memory circuit, the memory controller comprising: a first memory control circuit coupleable to the first memory circuit, the first memory control circuit configured to read or load requested data from the first memory circuit in response to a read request and to write or store requested data to the first memory circuit in response to a write request; a second memory circuit; predetermined atomic operations circuitry configured to perform at least one predetermined atomic operation of a plurality of predetermined atomic operations in response to an atomic operation request designating the at least one predetermined atomic operation; programmable atomic operations circuitry configured to perform at least one programmable atomic operation of a plurality of programmable atomic operations in response to an atomic operation request designating the at least one programmable atomic operation; and a second memory control circuit coupled to the second memory circuit, the second memory control circuit configured to read or load the requested data from the second memory circuit directly in response to a read request and directly in response to the atomic operation request when the requested data is stored in the second memory circuit, and to transfer the read request and the atomic operation request to the first memory control circuit when the requested data is not stored in the second memory circuit, the second memory control circuit further configured, in response to an atomic operation request designating the at least one predetermined atomic operation and a memory address, to transfer read data and the atomic operation request designating the at least one predetermined atomic operation to the predetermined atomic operations circuitry, to set a hazard bit stored in a memory hazard register corresponding to the memory address, to write resulting data from the predetermined atomic operation in the second memory circuit directly in response to the atomic operation request designating the at least one predetermined atomic operation and, following writing of the resulting data, to reset or clear the set hazard bit.




Allowable subject matters 
5. 	Claims 1, 22 and 27 of the current invention are allowable.  Particularly, the prior arts of record do not teach nor suggest a memory controller has a first memory control circuit to read from or write onto a first memory circuit such as a dynamic RAM. A second memory control circuit reads from a second memory circuit such as a static RAM in response to a read request when data is stored in the memory circuit and transfers the request to the first memory control circuit if data is not stored. The controller also has predetermined atomic operations circuitry and programmed atomic operations circuitry performing the predetermined and programmable atomic operations, respectively. The memory controller can be used for providing support for compute intensive kernels or operations, which require considerable and highly frequent memory accesses, such as Fast Fourier Transform (FFT) operations, finite impulse response (FIR) filtering, and other compute intensive operations typically used in larger applications such as synthetic aperture radar, Fifth Generation networking and Fifth Generation base station operations, machine learning, artificial intelligence (AI), stencil code operations, and graph analytic operations such as graph clustering using spectral techniques.  The memory controller has high performance and is energy efficient, making it suitable for providing support for compute intensive kernels or operations which require considerable and highly frequent memory accesses. The memory controller is also optimized for high throughput and low latency for wide range of atomic operations, including both predetermined atomic operations and also programmable or user-defined atomic operations.  Claims 2-21 and 23-26 are also allowable since they are depended upon the indicated allowable claims 1 and 22. 
	Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-41874187.  The examiner can normally be reached Monday-Friday 8am-4pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TVT/May 17, 2022

/TUAN V THAI/Primary Examiner, Art Unit 2135